 



Exhibit 10.1
Employment Agreement for
David C. Evans
The Scotts Company LLC
October 1, 2007

 



--------------------------------------------------------------------------------



 



Contents
 

         
Article 1. Term of Employment
    1  
 
       
Article 2. Definitions
    2  
 
       
Article 3. Position and Responsibilities
    5  
 
       
Article 4. Standard of Care
    5  
 
       
Article 5. Compensation
    6  
 
       
Article 6. Expenses
    7  
 
       
Article 7. Employment Terminations
    7  
 
       
Article 8. Assignment
    11  
 
       
Article 9. Notice
    11  
 
       
Article 10. Confidentiality, Noncompetition, and Nonsolicitation
    11  
 
       
Article 11. Miscellaneous
    12  
 
       
Article 12. Governing Law
    13  
 
       
Article 13. Indemnification
    13  

 



--------------------------------------------------------------------------------



 



The Scotts Company LLC
Employment Agreement for David C. Evans
     This EMPLOYMENT AGREEMENT is made, entered into, and is effective as of the
first day of October 2007 (herein referred to as the “Effective Date”), by and
between The Scotts Company LLC (“Company”), an Ohio corporation and David C.
Evans (“Executive”).
     WHEREAS, the Company and the Executive intend that the Executive shall
continue to serve Scotts and the Company as Executive Vice President and Chief
Financial Officer.
     WHEREAS, the Executive possesses considerable experience and an intimate
knowledge of the business, and, as such, the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company, Scotts or any of
their affiliates.
     WHEREAS, the Company is desirous of assuring the employment of the
Executive in the above stated capacity, and the Executive is desirous of such
assurance.
     WHEREAS, the Company and Executive desire to enter into an agreement
embodying the terms of such employment.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1. Term of Employment
     The Company hereby agrees to employ the Executive and the Executive agrees
to serve the Company, Scotts and their affiliates, in accordance with the terms
and conditions set forth herein, for an initial period of three (3) years
commencing as of the Effective Date; subject, however, to earlier termination as
expressly provided herein.
     The initial three (3) year period of employment shall be extended for one
(1) additional year at the end of the initial three (3) year term and then again
after each successive year thereafter. However, either party may terminate this
Agreement at the end of the initial three (3) year term, or at the end of any
successive one (1) year term thereafter, by delivering to the other party
written notice of its intent not to renew at least sixty (60) days prior to the
end of such initial three (3) year term or successive term.
     In the event such notice of intent not to renew is properly delivered, this
Agreement automatically shall expire at the end of the initial three (3) year
term or successive term then in progress.
     Notwithstanding the foregoing, if at any time during the initial three
(3) year term of the Agreement or any successive term, a Change in Control
occurs, then the term of this Agreement shall be the later of the remainder of
the initial three (3) year term or two (2) years beyond the month in which the
effective date of such Change in Control occurs.

 



--------------------------------------------------------------------------------



 



Article 2. Definitions

2.1   “Agreement” means this Employment Agreement for David C. Evans.   2.2  
“Annual Bonus Award” means the annual bonus to be paid to the Executive in
accordance with the Company’s annual bonus program as described in Section 5.2
herein.   2.3   “Award Period” means the performance period applicable to
Long-Term Incentive Awards granted under the relevant Company long-term
incentive plan.   2.4   “Base Salary” means the salary of record paid to the
Executive as annual salary, pursuant to Section 5.1, excluding all other amounts
received including under incentive or other bonus plans, whether or not
deferred.   2.5   “Beneficiary” means the individuals or entities designated or
deemed designated by the Executive pursuant to Section 11.6 herein.   2.6  
“Board” or “Board of Directors” means the Board of Directors of Scotts.   2.7  
“Cause” means the Executive’s:

  (a)   Continued failure to substantially perform his duties with the Company,
Scotts or any of their affiliates after a written demand for substantial
performance is delivered to the Executive that specifically identifies the
manner in which the Company believes that the Executive has failed to
substantially perform his duties, and after the Executive has failed to resume
substantial performance of his duties on a continuous basis within thirty
(30) calendar days of receiving such demand; or     (b)   Conviction of a
felony; or     (c)   Engagement in illegal conduct, an act of dishonesty,
violation of Scotts’ policies or other similar conduct, that in the Company’s
sole discretion, which shall be exercised in good faith, is injurious to the
Company, Scotts or any of their affiliates; or     (d)   Material breach of any
provision of this Agreement; provided, however, that the Executive’s willful and
material breach of Article 4 shall not constitute “Cause” unless the Executive
has first been provided with written notice detailing such breach and a thirty
(30) day period to cure such breach; or     (e)   Breach of Scotts’ code of
business conduct or ethics as determined in good faith by the Company; or    
(f)   Violation of Scotts’ insider-trading policies as determined in good faith
by the Company; or     (g)   Material breach of his fiduciary duties to the
Company, Scotts or any of their affiliates as determined in good faith by the
Company.

2



--------------------------------------------------------------------------------



 



For purposes of determining Cause, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.

2.8   “Change in Control” means the occurrence of any of the following events
after the Effective Date of this Agreement:

  (a)   Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
other than Scotts, subsidiaries of Scotts, an employee benefit plan sponsored by
Scotts, or Hagedorn Partnership, L.P. or its successor or any party related to
Hagedorn Partnership, L.P. (as determined by the Board of Directors) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than thirty percent (30%) of the combined voting stock of
Scotts;     (b)   The shareholders of Scotts adopt or approve a definitive
agreement or series of related agreements for the merger or other business
consolidation with another person, the agreement(s) become effective and,
immediately after giving effect to the merger or consolidation, (i) less than
fifty percent (50%) of the total voting power of the outstanding voting stock of
the surviving or resulting person is then “beneficially owned” (within the
meaning of Rule l3d-3 under the Exchange Act) in the aggregate by (x) the
shareholders of Scotts immediately prior to such merger or consolidation, or
(y) if a record date has been set to determine the shareholders of Scotts
entitled to vote with respect to such merger or consolidation, the shareholders
of Scotts as of such record date and (ii) any “person” or “group” (as defined in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) has become the direct or
indirect “beneficial owner” (as defined in Rule l3d-3 under the Exchange Act) of
more than fifty percent (50%) of the voting power of the voting stock of the
surviving or resulting person;     (c)   Scotts, either individually or in
conjunction with one or more of its subsidiaries, sells, assigns, conveys,
transfers, leases or otherwise disposes of, or the subsidiaries sell, assign,
convey, transfer, lease or otherwise dispose of, all or substantially all of the
properties and assets of Scotts and the subsidiaries, taken as a whole (either
in one transaction or a series of related transactions), to any person (other
than Scotts or a wholly-owned subsidiary);     (d)   For any reason, Hagedorn
Partnership, L.P. or its successor or any party related to Hagedorn Partnership,
L.P. (as determined by the Board of Directors) becomes the beneficial owner, as
defined above, directly or indirectly, of securities of Scotts representing more
than forty-nine percent (49%) of the combined voting power of Scotts’
then-outstanding voting securities; or

3



--------------------------------------------------------------------------------



 



  (e)   The adoption or authorization by the shareholders of Scotts of a plan
providing for the liquidation or dissolution of Scotts.

2.9   “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Agreement, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.

2.10   “Committee” means the Compensation and Organization Committee of the
Board or a subcommittee thereof, or any other committee designated by the Board
to take any actions referenced in this Agreement. The members of the Committee
shall be appointed from time to time by and shall serve at the discretion of the
Board. If the Committee does not exist or cannot function for any reason, the
Board may take any action under this Agreement that would otherwise be the
responsibility of the Committee.

2.11   “Company” means The Scotts Company LLC, an Ohio corporation, or any
successor company thereto as provided in Section 8.1 herein.

2.12   “Director” means any individual who is a member of the Board of Directors
of Scotts.

2.13   “Disability” or “Disabled” means for all purposes of this Agreement, a
consecutive period of ninety (90) calendar days during which the Executive is
unable to perform his duties.

2.14   “Effective Date” means October 1, 2007.

2.15   “Effective Date of Termination” means the date on which a termination of
the Executive’s employment occurs. For purposes of this Agreement, references to
a “termination of employment” or any form thereof shall mean a “separation from
service” as defined under Section 409A of the Code.

2.16   “Executive” means David C. Evans.

2.17   “Good Reason” means, without the Executive’s consent, the existence of
one or more of the following conditions:

  (a)   A material diminution in the Executive’s base compensation;     (b)   A
material diminution in the Executive’s authority, duties, or responsibilities;  
  (c)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report;     (d)   A material
diminution in the budget over which the Executive retains authority;     (e)   A
material change in the geographic location at which the Executive must perform
services; or

4



--------------------------------------------------------------------------------



 



  (f)   Any other action or inaction that constitutes a material breach by the
Company of this Agreement (including under Section 8.1).

Notwithstanding the foregoing, (i) an event described in this Section 2.17 shall
constitute Good Reason only if the Company fails to cure such event within
thirty (30) days after receipt from the Executive of written notice of the event
which constitutes Good Reason and (ii) Good Reason shall cease to exist for an
event on the ninetieth (90th) day following the later of its occurrence or the
Executive’s knowledge thereof, unless the Executive has given the Company
written notice of such event prior to such date.

2.18   “Long-Term Incentive Award” means the Long-Term Incentive Award to be
paid to the Executive in accordance with the Company’s long-term incentive plan
as described in Section 5.3 herein.

2.19   “Notice of Termination” means a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated.

2.20   “Scotts” means The Scotts Miracle-Gro Company, an Ohio corporation.

2.21   “Specified Executive” means a “specified employee” within the meaning of
Treasury Regulation §1.409A-1(i) and as determined under the Company’s policy
for determining specified employees.

2.22   “Target Annual Bonus Award” means the amount of money determined by
multiplying the Executive’s bonus target percentage by the Executive’s then Base
Salary. For example, if the Executive’s Base Salary is $100,000.00 and the
Executive’s bonus target percentage is 25%, then the Executive’s Target Annual
Bonus Award is $25,000.00.

Article 3. Position and Responsibilities
     During the term of this Agreement, the Executive agrees to serve as
Executive Vice President and Chief Financial Officer. In his capacity as
Executive Vice President and Chief Financial Officer, the Executive shall report
directly to the Chief Executive Officer of the Company, and shall perform duties
and responsibilities of an Executive Vice President and Chief Financial Officer
and other duties and responsibilities as the Chief Executive Officer may assign
him during the term of this Agreement.
Article 4. Standard of Care
     During the term of this Agreement, the Executive agrees to devote his full
time, attention, and energies to the Company’s business and shall not be engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit, or other pecuniary advantage unless such business activity is
approved in writing by the Board or Committee, provided, however, that board
positions with nonprofit or philanthropic organizations which do not interfere
with the Executive’s performance of his duties and responsibilities shall not
require Board or Committee approval. The Executive covenants, warrants, and
represents that he shall:

  (a)   Devote his full and best efforts to the fulfillment of his employment
obligations; and

5



--------------------------------------------------------------------------------



 



  (b)   Adhere to Scotts’ code of business conduct or ethics as determined by
the Board, the Committee or the Company and exercise the highest standards of
conduct in the performance of his duties.

Article 5. Compensation
     As remuneration for all services to be rendered by the Executive during the
term of this Agreement, and as consideration for complying with the covenants
herein, the Company shall pay and provide to the Executive the following:
     5.1 Base Salary. The Company shall pay the Executive a Base Salary in the
amount of Four hundred and forty thousand dollars ($440,000.00) per year. This
Base Salary shall be paid to the Executive in equal installments throughout the
year, consistent with the normal payroll practices of the Company. The Base
Salary shall be reviewed at least annually following the Effective Date of this
Agreement, while this Agreement is in force, to ascertain whether, in the
judgment of the Committee, such Base Salary should be modified. If modified, the
Base Salary as stated above shall, likewise, be modified for all purposes of
this Agreement.
     5.2 Annual Bonus. The Executive shall be eligible to receive in addition to
his Base Salary an annual incentive compensation award (“Annual Bonus Award”)
for services rendered during such fiscal year. The amount of the Annual Bonus
Award, if any, with respect to any fiscal year shall be based upon performance
targets and award levels determined by the Committee in its sole discretion, in
accordance with the Company’s annual incentive compensation plan as in effect
for executives from time to time.
     5.3 Long-Term Incentives. The Executive shall be eligible to receive, in
addition to his Base Salary and Annual Bonus Award, a Long-Term Incentive Award
for services rendered during an Award Period established by the Committee. The
amount of the Long-Term Incentive Award, if any, with respect to any Award
Period shall be based upon performance targets and award levels determined by
the Committee in its sole discretion, in accordance with the Company’s long-term
incentive compensation plan as in effect for executives from time to time.
     5.4 Retirement Benefits. During the term of this Agreement, and as
otherwise provided within the provisions of each of the respective plans, the
Company shall provide to the Executive all retirement benefits to which other
executives and employees of the Company are entitled to receive, subject to the
eligibility requirements and other provisions of such arrangements as applicable
to executives of the Company generally.
     5.5 Employee Benefits. During the term of this Agreement, and as otherwise
provided within the provisions of each of the respective plans, the Company
shall provide to the Executive all benefits to which other executives and
employees of the Company are entitled to receive, subject to the eligibility
requirements and other provisions of such arrangements as applicable to
executives of the Company generally. Such benefits shall include, but shall not
be limited to, life insurance, comprehensive health and major medical insurance,
dental insurance, prescription drug insurance, vision insurance, and short-term
and long-term disability. The Executive shall likewise participate in any
additional benefit as may be established during the term of this Agreement, by
standard written policy of the Company.

6



--------------------------------------------------------------------------------



 



     5.6 Perquisites. The Company shall provide to the Executive on an annual
basis an automobile allowance of twelve thousand ($12,000.00) dollars. This
allowance shall be paid to the Executive in equal installments throughout the
year, consistent with the normal payroll practices of the Company. Additionally,
the Company shall provide to the Executive on an annual basis either (a) a four
thousand dollar ($4,000.00) amount to be used in lieu of the provision of
personal financial planning, or (b) personal financial planning up to a cost or
value of such amount. The value of such services or such amount will be added to
the Executive’s taxable income. Some or all of such value or amount of the
benefits described in this Section 5.6 may be tax deductible by the Executive,
but the Company makes no tax representation relating thereto.
Article 6. Expenses
     Upon presentation of appropriate documentation, the Company shall pay, or
reimburse the Executive, for all ordinary and necessary expenses, in a
reasonable amount, which the Executive incurs in performing his duties under
this Agreement including, but not limited to, travel, entertainment,
professional dues and subscriptions, and all dues, fees, and expenses associated
with membership in various professional, business, and civic associations and
societies in which the Executive’s participation is in the best interest of the
Company, in accordance with Company policy.
Article 7. Employment Terminations
     7.1 Termination Due to Death. In the event of the Executive’s death during
the term of this Agreement, this Agreement shall terminate effective immediately
and the Company’s obligations under this Agreement shall immediately expire.
     Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:

  (a)   Base Salary through the Effective Date of Termination within thirty
(30) days following such Effective Date of Termination;     (b)   Subject to the
Executive’s estate signing and not revoking a release of claims satisfactory to
the Company (a “Release”) within sixty (60) days following the Effective Date of
Termination, a prorated Target Annual Bonus Award based on the Executive’s
target bonus opportunity established for the year in which termination of
employment occurs. The prorated amount shall be determined as a function of time
within the year that has elapsed prior to the Executive’s Effective Date of
Termination and shall be paid no later than seventy (70) days following the
Effective Date of Termination; and     (c)   All other rights and benefits the
Executive is vested in, pursuant to other plans and programs of the Company.
Such rights and benefits shall be paid or provided, as applicable, in accordance
with the terms of the applicable plan or program.

     The Company and the Executive thereafter shall have no further obligations
under this Agreement.
     7.2 Termination Due to Disability. Subject to any applicable legal
requirement, in the event that the Executive becomes Disabled during the term of
this Agreement, the Company shall have the right to terminate the Executive’s
active employment by giving the Executive written notice of such termination.
Upon the Effective Date of Termination, the Company’s obligations under this
Agreement shall immediately expire.

7



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:

  (a)   Base Salary through the Effective Date of Termination (subject to an
offset for any disability payments that the Executive receives during this
period) within thirty (30) days following such Effective Date of Termination;  
  (b)   Subject to the Executive signing and not revoking a Release within sixty
(60) days following the Effective Date of Termination, a prorated Target Annual
Bonus Award based on the Executive’s target bonus opportunity established for
the year in which termination of employment occurs. The prorated amount shall be
determined as a function of time within the year that has elapsed prior to the
Executive’s Effective Date of Termination and shall be paid no later than
seventy (70) days following the Effective Date of Termination; and     (c)   All
other rights and benefits the Executive is vested in, pursuant to other plans
and programs of the Company. Such rights and benefits shall be paid or provided,
as applicable, in accordance with the terms of the applicable plan or program.

     With the exception of the covenants referenced in Article 10 (which survive
the termination of the Executive’s employment), after the payments and execution
of the Release, the Company and the Executive thereafter shall have no further
obligations under this Agreement.
     7.3 Voluntary Termination by the Executive. The Executive may terminate
this Agreement at any time by giving the Company written notice of his intent to
terminate, delivered at least sixty (60) calendar days prior to the Effective
Date of Termination; provided, however, that the Company may waive all or a
portion of such sixty (60) day notice period.
     Upon the Effective Date of Termination, the Company shall pay the Executive
(a) his accrued and unpaid Base Salary at the rate then in effect, through the
Effective Date of Termination within thirty (30) days following such Effective
Date of Termination, plus (b) all other benefits to which the Executive has a
vested right as of the Effective Date of Termination pursuant to the terms and
conditions of the applicable plans and programs of the Company. With the
exception of the covenants referenced in Article 10 (which survive termination
of the Executive’s employment), the Company and the Executive thereafter shall
have no further obligations under this Agreement.
     7.4 Termination by the Company without Cause or by the Executive with Good
Reason unrelated to a Change in Control. At all times during the term of this
Agreement, the Company may terminate the Executive’s employment for reasons
other than death, Disability, or for Cause, by providing to the Executive a
Notice of Termination, at least sixty (60) calendar days prior to the Effective
Date of Termination. Such Notice of Termination shall be irrevocable absent
express written, mutual consent of the parties. Additionally, the Executive may
terminate employment with the Company for Good Reason by providing the Company
with a Notice of Termination for Good Reason. The Notice of Termination must set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such Good Reason termination.

8



--------------------------------------------------------------------------------



 



     Upon the Effective Date of Termination, the Executive shall be entitled to:

  (a)   An amount equal to the Executive’s accrued and unpaid Base Salary
through the Effective Date of Termination within thirty (30) days following such
Effective Date of Termination.     (b)   Subject to the Executive signing and
not revoking a Release within sixty (60) days following the Effective Date of
Termination:

  (i)   A lump sum payment equal to two (2) times the Executive’s Base Salary,
at the rate in effect on the Effective Date of Termination.     (ii)   A lump
sum payment equal to one (1) times the Executive’s Target Annual Bonus Award, at
the targeted Annual Bonus Award in effect on the Effective Date of Termination.
    (iii)   A lump sum payment equal to the product of (a) the employer portion
of the monthly cost of the Executive’s medical and dental insurance benefits as
of the Effective Date of Termination (assuming the same coverage level as in
effect as of the Effective Date of Termination), multiplied by (b) twelve (12).

Except as otherwise required by Section 7.7, the lump sum payments described in
this Section 7.4(b) shall be made by the Company no later than seventy (70) days
following the Effective Date of Termination. The Company shall provide the
Release to the Executive on or shortly after the Effective Date of Termination,
and the Executive shall execute the Release during the time period permitted by
applicable law.

  (c)   All other benefits to which the Executive has a vested right as of the
Effective Date of Termination, according to the provisions of the governing plan
or program. Such rights and benefits shall be paid or provided, as applicable,
in accordance with the terms of the applicable plan or program.

     With the exception of the covenants referenced in Article 10 (which survive
the termination of the Executive’s employment), after the payments and execution
of the Release, the Company and the Executive shall have no further obligations
under this Agreement.
     7.5 Termination for Cause. Nothing in this Agreement shall be construed to
prevent the Company from terminating the Executive’s employment under this
Agreement for Cause.
     In the event this Agreement is terminated by the Company for Cause, the
Company shall pay the Executive his Base Salary through the Effective Date of
Termination within thirty (30) days following such Effective Date of
Termination, and the Executive shall immediately thereafter forfeit all rights
and benefits (other than vested benefits) he would otherwise have been entitled
to receive under this Agreement. With the exception of the covenants referenced
in Article 10 herein (which survive the termination of the Executive’s
employment), the Company and the Executive shall have no further obligations
under this Agreement.

9



--------------------------------------------------------------------------------



 



     7.6 Subsequent to a Change in Control, Termination by the Company without
Cause or by the Executive with Good Reason. If within two (2) years following a
Change in Control, the Company terminates the Executive’s employment for any
reason other than death, Disability, or Cause or the Executive terminates
employment for Good Reason, the Company shall pay and provide to the Executive:

  (a)   An amount equal to the Executive’s accrued and unpaid Base Salary
through the Effective Date of Termination within thirty (30) days following such
Effective Date of Termination.     (b)   Subject to the Executive signing and
not revoking a Release within sixty (60) days following the Effective Date of
Termination:

  (i)   A lump sum payment equal to two (2) times the Executive’s annual Base
Salary, at the Base Salary amount in effect on the Effective Date of
Termination;     (ii)   A lump sum payment equal to two (2) times the
Executive’s Targeted Annual Bonus Award, at the targeted Annual Bonus Award in
effect on the Effective Date of Termination;     (iii)   A lump sum payment that
is equal to a prorated Targeted Annual Bonus Award based on the Executive’s
target bonus opportunity established for the fiscal year in which termination of
employment occurs. The prorated amount shall be determined as a function of time
within the fiscal year that has elapsed prior to the Executive’s Effective Date
of Termination; and     (iv)   A lump sum payment equal to the product of
(a) the employer portion of the monthly cost of the Executive’s medical and
dental insurance benefits as of the Effective Date of Termination (assuming the
same coverage level as in effect as of the Effective Date of Termination),
multiplied by (b) twenty-four (24).

Except as otherwise required by Section 7.7, the lump sum payments described in
this Section 7.6(b) shall be made by the Company within seventy (70) days
following the Effective Date of Termination. The Company shall provide the
Release to the Executive on or shortly after the Effective Date of Termination,
and the Executive shall execute the Release during the time period permitted by
applicable law.

  (c)   All other benefits to which the Executive has a vested right as of the
Effective Date of Termination, according to the provisions of the governing plan
or program. Such rights and benefits shall be paid or provided, as applicable,
in accordance with the terms of the applicable plan or program.

     With the exception of the covenants referenced in Article 10 (which survive
the termination of the Executive’s employment), after the payments and execution
of the Release, the Company and the Executive shall have no further obligations
under this Agreement.

10



--------------------------------------------------------------------------------



 



     7.7 Required Postponement for Specified Executives.

  (a)   If the Executive is considered a Specified Executive and payment of any
amounts under this Agreement is required to be delayed for a period of six
(6) months after a separation from service pursuant to Section 409A of the Code,
payment of such amounts shall be delayed as required by Section 409A of the
Code, and the accumulated postponed amounts, with accrued interest as described
in subsection (b) below, shall be paid in a lump sum payment within five
(5) days after the end of the six (6) month period. If the Executive dies during
the postponement period prior to the payment of such amounts, the amounts
postponed on account of Section 409A of the Code, with accrued interest as
described in subsection (b) below, shall be paid to the Executive’s Beneficiary
within sixty (60) days after the date of the Executive’s death.     (b)   If
payment of any amounts under this Agreement is required to be delayed pursuant
to Section 409A of the Code, the Company shall pay interest on the postponed
payments from the date on which the amounts otherwise would have been paid to
the date on which such amounts are paid at an annual rate equal to the prime
rate as announced on the Executive’s Effective Date of Termination by JPMorgan
Chase Bank on such date.

Article 8. Assignment
     8.1 Assignment by the Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of any
successor company. For the purposes of this Section 8.1, a “successor” shall
include a purchaser of all of the equity of the Company or all or substantially
all of the assets or business of the Company. Any such successor company shall
be deemed substituted for all purposes of the “Company” under the terms of this
Agreement.
     Failure of the Company to obtain the agreement of any successor company to
be bound by the terms of this Agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement, and an event constituting Good
Reason (as described in Section 2.17). Except as herein provided, this Agreement
may not otherwise be assigned by the Company.
     8.2 Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies during the term of this Agreement, the Company’s
obligations to make payments or provide benefits are described entirely in
Sections 7.1 and 7.7 and all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement, to the Executive’s
Beneficiary.
Article 9. Notice
     Any notices, requests, demands, or other communications provided by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices.
Article 10. Confidentiality, Noncompetition, and Nonsolicitation
     This Agreement shall not supersede or nullify in any way the Employee
Confidentiality, Noncompetition, Nonsolicitation Agreement executed by the
Executive on or about May 20, 2006, and, if applicable, on subsequent dates. The
Employee Confidentiality, Noncompetition, Nonsolicitation Agreement shall remain
in full force and effect and any requirements of such agreement shall be
incorporated by reference into this Agreement. The provisions of this Article 10
shall survive the termination of this Agreement and the termination of the
Executive’s employment.

11



--------------------------------------------------------------------------------



 



Article 11. Miscellaneous
     11.1 Entire Agreement. Unless otherwise specified herein, this Agreement
supersedes any prior agreements or understandings, oral or written, between the
parties hereto or between the Executive and the Company, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto. Nothing in this Section 11.1 shall be construed, however, to
supersede any prior award agreements between the parties under Scotts’
equity-based incentive compensation plans.
     11.2 Amendment or Modification. This Agreement shall not be varied,
altered, modified, canceled, changed, or in any way amended except by mutual
agreement of the parties in a written instrument executed by the parties hereto
or their legal representatives. Notwithstanding the foregoing, the Company may
amend the Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Agreement to any
present or future law relating to agreements of this or similar nature
(including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.
     11.3 Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     11.4 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     11.5 Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
     11.6 Beneficiaries. For the purposes of any payments or benefits due under
Sections 7.1 and 7.7 of this Agreement, the Executive may designate one or more
individuals or entities as the primary and/or contingent Beneficiaries of any
amounts to be received. Such designation must be in the form of a signed writing
acceptable to the Company. The Executive may make or change such designation at
any time. An acceptable form is attached hereto as Exhibit A. If no Beneficiary
is validly designated, then the benefits payable under this Agreement shall be
paid to the Executive’s surviving spouse or, if there is no surviving spouse,
the Executive’s estate.
     11.7 Payment Obligation Absolute. All amounts payable by the Company
hereunder shall be paid without notice or demand. Subject to the covenants set
forth in Article 10 and the terms of any bonus, long-term incentive or other
such plan or program, each and every payment made hereunder by the Company shall
be final, and the Company shall not seek to recover all or any part of such
payment from the Executive or from whomsoever may be entitled thereto, for any
reasons whatsoever.

12



--------------------------------------------------------------------------------



 



     The restrictive covenants referenced in Article 10 are independent of any
other contractual obligations in this Agreement or otherwise owed by the Company
to the Executive. Except as provided in this Section 11.7, the existence of any
claim or cause of action by the Executive against the Company, whether based on
this Agreement or otherwise, shall not create a defense to the enforcement by
the Company of any restrictive covenant contained herein.
     11.8 Contractual Rights to Benefits. Subject to approval by the Company,
this Agreement establishes and vests in the Executive a contractual right to the
benefits to which he is entitled hereunder. However, nothing herein contained
shall require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.
     11.9 Specific Performance. The Executive acknowledges that the obligations
undertaken by him pursuant to this Agreement are unique and that the Company
will likely have no adequate remedy at law if the Executive shall fail to
perform any of his obligations hereunder. The Executive therefore confirms that
the Company’s right to specific performance of the terms of this Agreement is
essential to protect the rights and interests of the Company. Accordingly, in
addition to any other remedies that the Company may have at law or in equity,
the Company shall have the right to have all obligations, covenants, agreements,
and other provisions of this Agreement specifically performed by the Executive
and the Company shall have the right to obtain preliminary injunctive relief to
secure specific performance and to prevent a breach or contemplated breach of
this Agreement by the Executive.
     11.10 Voiding of Agreement Provision. If any provision under this Agreement
causes an amount to be considered deferred under Section 409A of the Code and as
such become subject to income tax, excise tax, or penalties under the Code prior
to the time such amount is paid to the Executive, such amount shall be deemed
null and void with respect to such amount deferred and the Company may amend or
modify this Agreement in order to accomplish the objectives of the Agreement
without causing early taxation of such amounts and without the Company incurring
additional cost or liability.
Article 12. Governing Law
     To the extent not preempted by federal law, the provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
state of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction.
Article 13. Indemnification
     The Company hereby covenants and agrees to indemnify and hold harmless the
Executive against and in respect to any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses, losses, and damages resulting from
the Executive’s performance of his duties and obligations under the terms of
this Agreement; provided however, the Executive acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company or its shareholders, and with respect to a criminal action or
proceeding, the Executive had no reasonable cause to believe his conduct was
unlawful.

13



--------------------------------------------------------------------------------



 



            Executive
      /s/ David C. Evans       Dave Evans   

                  Date:   12/3/07                      

            The Scotts Company LLC
      /s/ James Hagedorn       James Hagedorn, Chief Executive Officer   

                  Date:   19 Nov 07                      

14



--------------------------------------------------------------------------------



 



EXHIBIT A
THE SCOTTS COMPANY LLC
BENEFICIARY DESIGNATION FORM
RELATING TO CONTINGENT PAYMENTS UNDER THE EMPLOYMENT AGREEMENT
ENTERED INTO BETWEEN BY AND BETWEEN DAVID C. EVANS
AND THE SCOTTS COMPANY LLC
1.00 INSTRUCTIONS FOR COMPLETING THIS BENEFICIARY DESIGNATION FORM
You may use this Beneficiary Designation Form to (1) name the person you want to
receive any amount due under the Employment Agreement effective October 1, 2007
by and between David C. Evans and The Scotts Company LLC (“Agreement”) after
your death or (2) change the person who will receive these benefits.
There are several things you should know before you complete this Beneficiary
Designation Form.
FIRST, if you do not elect a beneficiary, any amount due to you under the
Agreement when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.
SECOND, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this Beneficiary Designation Form and
return it with a signed copy of the Agreement to the legal department.
THIRD, all elections will remain in effect until they are changed (or until all
death benefits are paid).
FOURTH, this beneficiary designation supersedes and revokes all other
beneficiary designations with respect to payments under the Agreement.
2.00 DESIGNATION OF BENEFICIARY
2.01 PRIMARY BENEFICIARY:
I designate the following person as my Primary Beneficiary to receive any amount
due after my death under the Agreement:


     
 
     
(Name)
  (Relationship)
 
   
Address:
   
 
   

2.02 CONTINGENT BENEFICIARY:
If my Primary Beneficiary dies before I die, I direct that any amount due after
my death under the terms of the Agreement be distributed to:

     
 
     
(Name)
  (Relationship)
 
   
Address:
   
 
   

 



--------------------------------------------------------------------------------



 



Elections made on this Beneficiary Designation Form will be effective only after
this Form is received by the legal department and only if it is fully and
properly completed and signed.
David C. Evans

     
Address:
   
 
   
 
   
 
     

Sign and attach this Beneficiary Designation Form to the Agreement.

     
 
   
 
   
Date
  Signature

To be Completed by the Company:

     
Received on:
   
 
   
 
   
By:
   
 
   

2